Order in a separation action directing defendant to pay alimony pendente lite of $300 per month, payable in semi-monthly installments on the first and fifteenth, days of each month, commencing November 1, 1939, permitting plaintiff to have the use and enjoyment of the defendant’s house at Beechhurst, Queens county,, and directing defendant to pay a counsel fee of $750 in two installments, modified by reducing the monthly alimony to $200 per month, such reduction to take effect-on February 1, 1940, the reduced alimony in semi-monthly installments of $100, to be payable as provided in the order appealed from, and by reducing the counsel fee to $400, one-half to be paid within ten days from the entry of the order hereon and the balance on the day the case is on the ready day calendar for trial. As thus modified, the order is affirmed, without costs. In our opinion the sums awarded by the Special Term are excessive. There should be an immediate *986trial of the action. Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur.